DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant election of group II, claims 8-20, with traverse and species I, without traverse is acknowledged. Applicant argument with respect to the restriction requirement is acknowledged and persuasive. The restriction requirement is hereby withdrawn and Claims 1-20 are examined on the merit.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-7 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without the sequence and type of process to remove “a photo resist” which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). In the instant case, the photoresist deposition and removal is performed several times several in several processing steps, referring to the PR layers 302, 306, 310 and their respective processing steps. Only the PR layer used in forming the MEMS actuator, then removed by plasma ashing is meant to be the step that is not followed by an intervening precleaning process prior to native oxide removal. Such sequence and nature of processing steps is essential and omitted from the claimed invention of Claim 1. The limitation of the removal of “a photoresist” cannot be inferred implicitly or inherently form the claimed language without importing such limitations and sequential processing steps form the disclosed invention. Although the claimed invention is understood and interpreted in light of the disclosed invention, however it is impressible to import limitations form the disclosure unto the claims and the claims must stand on their own. 
Appropriate correction is required. 

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “reduces a likelihood of stiction”, does not reasonably provide enablement for omission of a cleaning process effect on the MEMS device stiction. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to understand and make use of the invention commensurate in scope with these claims. In the instant case, Applicant is implementing a wet etching process, among other alternatives such as dry etching, to form the MEMS structure 200 [0042-0043], then follow through without an intervening cleaning process to etch the oxide, without mentioning the provisions that prevent the stiction of the MEMS structure. If applicant is using wet etching process to release the MEMS structure, stiction of the MEMS structure can occur at the release process. So, it is not clear what is the difference between the wet process to release the MEMS structure, the intervening cleaning process and the oxide wet etching process or what are the provisions that applicant takes to prevent the MEMS structure stiction during the release process. It appears that applicant is over-reaching a technical conclusion without unsubstantiated technical information or provisional precautions, which enable one of ordinary skill in the art without undue experimentation, to be taken other than simply omitting a cleaning step, since the MEMS structure can suffer from stiction during the wet release of the MEMS structure or during the wet acid etching of the oxide. 
Appropriate correction and explanation is required. 

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a likelihood of stiction” in claim 18 is a relative term which renders the claim indefinite. The term “a likelihood” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In the instant case, the claimed term “reduces a likelihood of stiction” does not identify the metes and bound of the claimed invention, whereas the provisions that prevent the stiction of the MEMS structure is not clear and unknown from the disclosure or the claimed invention.
   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oka et al. (US 2007/0128831), (hereinafter, Oka).

RE Claim 1, Oka discloses in FIGS. 6, 7 and 15 a method of making a MEMS device with movable components. Oka discloses a method, comprising: 
etching, using an acidic etchant “hydrofluoric acid” [0034], a first wafer 12/14 for a time duration to remove an oxide 18 from one or more portions of the first wafer, wherein etching the first wafer for the time duration enables the oxide to be removed from the one or more portions of the first wafer, referring to FIGS. 6C and 6D without an intervening preclean process between removing a photoresist layer 62 from the first wafer and etching the first wafer using the acidic etchant “hydrofluoric acid”. Examiner notes that the limitation is implicitly met, since the photoresist is removed using plasma etch, then the formed oxide layer 18 during the etching process is then removed using wet hydrofluoric etching process without any cleaning processes, referring to FIG. 6 processing steps and [0034]; and 
bonding the first wafer 12/14 with a second wafer 20 after etching the first wafer 12/14.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-5, 8-10, 13, 15 and 17-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (US 2007/0128831), (hereinafter, Oka) in view of Nasiri et al. (US 2006/0208326), (hereinafter, Nasiri).

RE Claim 2, Oka does not disclose a method, wherein the time duration is in a range of approximately 20 seconds to approximately 30 seconds.
However, Oka discloses etching can be easily controlled simply by the etching time [0043], hence etching time is a result effective variable.
It would have been obvious to one having ordinary skill in the art at the time theinvention was made to Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the claimed etching time period, absent unexpected results, since it has been held that discovering the optimum or workable rangesinvolves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688(Fed. Cir. 1996). 
RE Claim 3, Oka discloses a method, wherein the first wafer comprises a micro- electromechanical-system (MEMS) device wafer, with fixed and movable components 30 and 40, referring to FIG. 6D [0035].
However, Oka is silent with respect that the second wafer comprises a MEMS circuitry wafer.
However, in the same field of endeavor, Nasiri discloses an integrated MEMS device packaging, wherein in a first MEMS device substrate 102 is bonded to a second CMOS, i.e. circuitry, substrate 104, referring to FIG. 2A.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to have the second substrate of Oka a CMOS circuitry substrate similar to Nasiri in order to electrically and electronically control the MEMS device functions.
RE Claim 4, Oka does not disclose a method, wherein bonding the first wafer with the second wafer comprises: 
performing eutectic bonding of the first wafer and the second wafer.
However, in the same field of endeavor, Nasiri discloses an integrated MEMS device packaging, wherein the CMOS circuitry substrate 104 is eutectically bonded to MEMS substrate using Al-Ge bonding, i.e. between a surface germanium layer and an aluminum contact layer.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the well-known eutectic bonding of Nasiri disclosure in order to achieve optimum hermetic seal with better electrical connections and highest possible yield.
RE Claims 5 and 13, Oka does not disclose a method, wherein the one or more portions of the first wafer comprise at least one of: 
one or more silicon portions of the first wafer, or one or more germanium portions of the first wafer.
However, Nasiri discloses one or more silicon portions of the first wafer “MEMS substrate”, or one or more germanium portions of the first wafer “MEMS substrate”, referring to Step 12, FIG. 1 [0023].
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the germanium layer of Nasiri as part of eutectic bonding process in order to use the well-known eutectic bonding of Nasiri disclosure in order to achieve optimum hermetic seal with better electrical connections and highest possible yield.
RE Claim 8, Oka discloses in FIG. 15 a method, comprising: 
forming one or more actuators 30/40 in a device wafer 12 of a micro-electromechanical-system (MEMS) structure, referring to FIGS. 15A and 15B; 
immersing, after forming the one or more actuators, the device wafer in an acid-based etchant “wet etching”, to etch the silicon oxide layer 16; and
bonding the device wafer with a second wafer 14 of the MEMS structure after etching the device wafer.
Oka does not disclose the etching times or that the bonded second wafer is a circuitry wafer.
However, Oka discloses etching can be easily controlled simply by the etching time [0043], hence etching time is a result effective variable.
It would have been obvious to one having ordinary skill in the art at the time theinvention was made to Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the claimed etching time period, absent unexpected results, since it has been held that discovering the optimum or workable rangesinvolves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688(Fed. Cir. 1996). 
Furthermore, in the same field of endeavor, Nasiri discloses an integrated MEMS device packaging, wherein in a first MEMS device substrate 102 is bonded to a second CMOS, i.e. circuitry, substrate 104, referring to FIG. 2A.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to have the second substrate of Oka a CMOS circuitry substrate similar to Nasiri in order to electrically and electronically control the MEMS device functions.
RE Claim 9, Oka discloses a method, wherein forming the one or more actuators comprises:
forming a photoresist layer on a surface of the device wafer; 
etching the device wafer to form the one or more actuators based on the photoresist layer; and 
performing a plasma ashing “etching” process to remove the photoresist layer [0035].
RE Claim 10, Oka does not disclose a method, wherein Immersing the device wafer 12/14 in an acidic etchant “hydrofluoric acid” [0034] for a time duration to remove an oxide 18 from one or more portions of the first wafer, wherein etching the first wafer for the time duration enables the oxide to be removed from the one or more portions of the first wafer, referring to FIGS. 6C and 6D without an intervening preclean process between removing a photoresist layer 62 from the first wafer and etching the first wafer using the acidic etchant “hydrofluoric acid”. Examiner notes that the limitation is implicitly met, since the photoresist is removed using plasma etch, i.e. ashing, then the formed oxide layer 18 during the etching process is then removed using wet hydrofluoric etching process without any cleaning processes, referring to FIG. 6 processing steps and [0034];
RE Claims 7 and 11, Oka in view of Nasiri discloses bonding the MEMS device substrate to the CMOS substrate after the acid etch process.
 However, Oka in view of Nasiri do not disclose a method, further comprising: 
rinsing the device wafer with deionized water for another time duration after etching the device wafer; and 
drying the device wafer after rinsing the device wafer, 
wherein bonding the device wafer with the circuitry wafer comprises: 
bonding the device wafer with the circuitry wafer after drying the device wafer.
However, examiner takes an Official Notice that rinsing the device wafer with deionized water for another time duration after the acid etching the device wafer, with subsequent drying is well-known in the art.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to use the DI water rinsing with subsequent drying after the acid etch process in order to stop the etching process and remove any acid residual prior to the wafer bonding process.
RE Claims 15 and 20, Oka discloses in FIG. 15 a method, comprising: 
forming a micro-electromechanical-system (MEMS) actuator 30/40 in a device wafer 12 of a MEMS structure, referring to FIGS. 15A and 15B;  
wet etching, after forming the MEMS actuator 30/40, the device wafer in an acid-based etchant to remove an oxide 16 from one or more portions of the device wafer 12 without an intervening preclean treatment after forming the MEMS actuator. Examiner notes that the absence of an intervening cleaning treatment is an implicit teaching of Oka’s disclosure, since the formation of the MEMS structure is followed by a wet etching process to simultaneously remove the mask 52 and portions of the oxide layer 16, hence meeting the claimed limitation; and
bonding the device wafer with a second wafer 14 of the MEMS structure after etching the device wafer.
Oka does not disclose the etching times or that the bonded second wafer is a circuitry wafer.
However, Oka discloses etching can be easily controlled simply by the etching time [0043], hence etching time is a result effective variable.
It would have been obvious to one having ordinary skill in the art at the time theinvention was made to Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the claimed etching time period, absent unexpected results, since it has been held that discovering the optimum or workable rangesinvolves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688(Fed. Cir. 1996). 
Furthermore, in the same field of endeavor, Nasiri discloses an integrated MEMS device packaging, wherein in a first MEMS device substrate 102 is bonded to a second CMOS, i.e. circuitry, substrate 104, referring to FIG. 2A.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to have the second substrate of Oka a CMOS circuitry substrate similar to Nasiri in order to electrically and electronically control the MEMS device functions.
RE Claim 17, Oka does not disclose a method, wherein the one or more portions of the device wafer comprise one or more germanium portions of the device wafer.
However, Nasiri discloses one or more silicon portions of the first wafer “MEMS substrate”, or one or more germanium portions of the first wafer “MEMS substrate”, referring to Step 12, FIG. 1 [0023].
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the germanium layer of Nasiri as part of eutectic bonding process in order to use the well-known eutectic bonding of Nasiri disclosure in order to achieve optimum hermetic seal with better electrical connections and highest possible yield.
RE Claim 18, Oka does not explicitly discuss the effect of precleaning omission on the stiction of the MEMS actuator wet etching the device wafer without the intervening preclean treatment reduces a likelihood of stiction of the MEMS actuator to a wall of a cavity within the MEMS structure relative to performing the intervening preclean treatment.
However, since the wet etching the device wafer without the intervening preclean treatment limitation is met as explained in Claim 15 rejection above, it would have been obvious for one ordinary skill in the art that the likelihood of stiction of the MEMS actuator to a wall of a cavity within the MEMS structure relative to performing the intervening preclean treatment would occur since the processing steps are rendered obvious, subsequently the relative stiction of the MEMS structure would be obviously the same.  
RE Claim 19, Oka does not disclose a method, wherein bonding the device wafer with the CMOS wafer comprises:
forming a eutectic bond between a germanium layer of the device wafer and a metal pad of the CMOS wafer.
 However, in the same field of endeavor, Nasiri discloses an integrated MEMS device packaging, wherein the CMOS circuitry substrate 104 is eutectically bonded to MEMS substrate using Al-Ge bonding, i.e. between a surface germanium layer and an aluminum contact layer.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the well-known eutectic bonding of Nasiri disclosure in order to achieve optimum hermetic seal with better electrical connections and highest possible yield.
 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (US 2007/0128831), (hereinafter, Oka) in view of Zhang et al. (US 10,460,750), (hereinafter, Zhang).

RE Claim 6, Oka does not disclose a method, wherein the acidic etchant includes at least one of: 
a nitric acid, an acetic acid, or a phosphoric acid.
However, in a related art, Zhang discloses a silicon oxide sacrificial layer using acid etchant such as hydrofluoric acid, a nitric acid, an acetic acid, or a phosphoric acid [column 10, lines 5-17].
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use one of the well-known acid etching solutions of Zhang to etch the silicon oxide layer of Oka, as well-known silicon oxide etchant in order to achieve selectively etch the silicon oxide without causing any damage to other layers.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (US 2007/0128831), (hereinafter, Oka) in view of Nasiri et al. (US 2006/0208326), (hereinafter, Nasiri) and in further view of Zhang et al. (US 10,460,750), (hereinafter, Zhang).

RE Claim 16, Oka does not disclose a method, wherein the acid-based etchant includes a combination of: a nitric acid, an acetic acid, and a phosphoric acid.
However, in a related art, Zhang discloses a silicon oxide sacrificial layer using acid etchant such as hydrofluoric acid, a nitric acid, an acetic acid, or a phosphoric acid [column 10, lines 5-17].
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use one of the well-known acid etching solutions of Zhang to etch the silicon oxide layer of Oka, as well-known silicon oxide etchant in order to achieve selectively etch the silicon oxide without causing any damage to other layers.
 
Allowable Subject Matter
Claims 12, 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898